Citation Nr: 1736322	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1974 and from October 1974 to April 1982, with additional service in the Army National Guard of Massachusetts.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing).  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of in-service exposure to traumatic noise from "quarry equipment (bulldozers, rock crushers, diesel bucket loaders, 10 ton military truck w/o any mufflers, and cable operated shovel front crane), M 12 A1 PDA portable decontamination unit with its Wisconsin' air cooled engine, frequent blasting with dynamite/plastic explosives, and weapon firing for qualifications (M 16, M 50, and M 60)."  See October 2012 Substantive Appeal (VA Form 9); March 2011 Notice of Disagreement.  He additionally asserts that these disabilities have continued to worsen since his service.  See id.; see also March 2017 Board Hearing Transcript.


In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See October 2011 VA Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold above 40 decibels at 3000 and 4000 Hertz.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, in correspondence dated during the pendency of the claim, and at the March 2017 Board hearing, the Veteran has reported exposure to acoustic trauma during active service, including during the performance of duties working with the Army Corps of Engineers as a construction foreman and as a chemical specialist during his active military service.  See March 2017 Board Hearing Transcript.  He additionally reported the onset of acoustic pathology, including in the form of tinnitus, during his active service.  See id.  

The Board notes that the Veteran's service treatment records (STRs) are silent for complaints of or diagnoses related to bilateral hearing loss and/or tinnitus.  Nevertheless, the Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Importantly, the Veteran's service personnel records confirm that his Military Occupational Specialties (MOS's) were as a Nuclear, Biological & Chemical Specialist and a Construction Equipment Supervisor.  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  

In this regard, the Veteran's assertions concerning the in service onset and subsequent post-service continuity of his auditory symptoms are bolstered by the March 2017 audiological evaluation and opinion of private treating otolaryngologist, L.A.B., M.D.  See March 2017 Clinical Summary from Ear Nose and Throat Surgeons of Western New England, L.L.C.  Based on a full audiological evaluation of the Veteran and reported history, including his exposure to in-service acoustic trauma and the in-service onset of auditory symptoms, Dr. L.A.B. determined that the Veteran's current auditory manifestations were likely related to his "history of noise exposure related to his military service."  See id.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that there is a negative etiological opinion of record in the form of the September 2010 VA examination report.  However, the Board declines to accept this opinion, as it did not adequately address the Veteran's lay assertions of traumatic noise exposure and onset of auditory symptomatology, which the Board has found to be competent and credible.  See Nieves-Rodriguez, 22 Vet. App.  at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Significantly, while the VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify any alternate etiology for his symptoms, which, as discussed, the Veteran credibly reported arose during his active service.  See id.   Additionally, the examiner based the opinion that the Veteran's bilateral hearing loss and tinnitus were not due to military noise exposure entirely upon the absence of medical documentation of hearing loss and/or tinnitus upon separation.  But see Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).  Accordingly, the VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

Rather, the Veteran has been diagnosed during the pendency of the appeal with a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, he has reported suffering from bilateral tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).  These auditory diagnoses have been attributed by competent medical evidence to his in-service acoustic trauma.  Although there is a VA examination report and opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise. 


When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


